946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Alma M. TURNER, Appellant,v.Louis W. SULLIVAN, Secretary, Department of Health & Human Services.
No. 90-5249.
United States Court of Appeals, District of Columbia Circuit.
July 11, 1991.Rehearing Denied Aug. 27, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, it is


2
ORDERED that the motion be granted for the reasons stated by the district court in its Memorandum Opinion filed June 6, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.